contain an NRCP 54(b) certification. Having considered the motion and
                       the documents submitted to this court, we agree that the appealed-from
                       order is not a final judgment. See NRAP 3A(b)(1); Lee v. GNLV Corp., 116
Nev. 424, 426, 996 P.2d 416, 417 (2000). Because no other statute or rule
                       appears to authorize this appeal, we lack jurisdiction to consider the
                       appeal at this time. 2 See Taylor Constr. Co. v. Hilton Hotels Corp., 100
Nev. 207, 209, 678 P.2d 1152, 1153 (1984). Accordingly, we
                                   ORDER this appeal DISMISSED.



                                                                        /
                                                                    Hardesty



                                                                    Douglas




                             2This order does not preclude any party from filing a new notice of
                       appeal from any future final judgment or other appealable order. In light
                       of this order, no action needs to be taken with regard to appellants'
                       October 28, 2014, motion. The relief sought in that motion, which appears
                       to seek a stay of a district court decision in a separate action and to join a
                       party in that separate action to the underlying action, is appropriately
                       sought in district court.

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    Qfarly.
                 cc: Chief Judge, The Eighth Judicial District Court
                       Hon. Robert E. Estes, Senior Judge
                      John Sayegh
                      Patricia Sayegh
                       Tiffany & Bosco, P. A.
                       Wolfe & Wyman LLP/Phoenix
                       Wolfe & Wyman LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1941A    e